Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 11/20/2020, 01/26/2021, and 12/29/2021 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The Drawings submitted on 11/20/2020 were amended on 03/15/2021. The Drawings are accepted.
Specification
The Specification was submitted on 11/20/2020 and were amended on 03/15/2021.The disclosure is objected to because of the following informalities: 
Correct “member” to “membrane”   in the Specification, Pg 4 Line 27, Pg 5 Line 4, Pg 54 Lines 15 and 24, Pg 55 Lines 20, 29, and 33, Pg 56 Lines 6 and 13.
Appropriate correction is required.

Claim Objections
Claim 24 is objected to because of the following informalities:  For 24(d), the word "member" seems to have been mistakenly used instead of "membrane" in light of the specification (refer to above objection to the disclosure).  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 41, 69, and 81-82 are rejected under 35 U.S.C. 102(b) as being anticipated by Gardiner (US 2017/0106594 A1, published 04/20/2017.)
Regarding Claim 1, Gardiner discloses a method for manufacturing, the method comprising, coupling a sample (such as the cured material 57 disclosed in [0024]) to a mount like that in Gardiner’s 61 (See Fig.1), and immersing at least part of the sample in a photosensitive liquid (Gardiner’s 57) and a surrounding environment (See the working surface 61 in Figure 1) and 
Forming at least a polymer layer coupled to at least a section of the sample (met by the curing of the liquid 57 as described in [0024]), by;
Setting a thickness of the polymer layer by controlling a position of the sample relative to the upper surface (moving down the platform 61 as described in [0024]);
And illuminating at least the upper surface so as to polymerize the photosensitive liquid to form the polymer layer (see the UV light source coupled to the activation head 54 disclosed by Gardiner in [0024].). Claim 1 is held anticipated in light of this disclosure by Gardiner.

Regarding Claim 6, Gardiner further discloses directing droplets of molten material ( see chopped fibers 38, paragraph [0039], See fig. 7) toward at least a solid surface of the sample (layers 37,paragraph [0039], fig. 7) in accordance with a predefined pattern so that the droplets harden on the solid surface to print a structure of one or more layers on the solid surface (paragraphs [0038]-[0039]). As such, claim 6 is held anticipated.


Regarding Claim 41, Gardiner discloses the apparatus (system) for the method as described above, using a vat (a container 56 as shown in Fig 1) and a UV light source coupled to the activation head 54 as discussed above with regard to Claim 1. As the method described by Gardiner uses the apparatus (system), the system disclosed renders Claim 41 anticipated.

Regarding Claim 69, Gardiner discloses a UV light source coupled to the activation head 54 (see discussion above with regards to claim 41). As such, claim 69 is held anticipated.

Regarding Claim 81, Gardiner discloses A method for manufacturing (abstract), the method comprising:
ejecting droplets of molten material (molten material from chopped fibers 38, paragraph [0039], fig. 7) toward a substrate (such as layers 37, paragraph [0039], fig. 7) in a predefined pattern so that the droplets harden on the substrate to print a three-dimensional (3D) structure on the substrate;	
immersing the substrate, with the 3D structure thereon, into a photosensitive liquid (first
material 35, paragraph [0038], fig. 7); 
and irradiating the photosensitive liquid so as to polymerize the photosensitive liquid to form one or more polymer layers that contain at least part of the 3D structure (paragraph [0039]). Claim 81 is held anticipated.

Regarding Claim 82, Gardiner discloses, as described in Fig. 2, the apparatus 50 fabricates a composite object 65 comprising a scaffold 66 and a shell 67, wherein the scaffold is fabricated from a rigid material such as a metal or a paste having high metal content (See [0032]). Because of the disclosure that a paste may be used, it can be inferred that the deposition head 59 used to deposit the scaffold 66 must be using a material capable of flowing – the material must be molten or otherwise fluid. “Rigid” material here refers to the material after the scaffold has been set, not before it has been extruded/deposited by the deposition head. Claim 82 is held anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 24, 37, 70, 71, 77, and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2017/0106594 A1, published 04/20/2017) and Pique et al (US 2009/0217517, published 09/03/2009).
Regarding Claim 7, Gardiner discloses the claim limitations as discussed above in regards to claims 1 and 6, wherein the apparatus and method disclosed by Gardiner teaches the presence of a solid surface, both that of a support platform and the presence of a solid polymer layer that has been formed by photo exposure of a UV sensitive liquid to cure it to a solid state. Gardiner does not teach a step wherein part of the cured polymer layer is removed and an electrical contact is formed on the given surface by directing additional droplets of molten material towards a predefined position. 
This limitation is met by Pique, who teaches a laser-based technique for transferring and embedding electronic components and devices onto the surface of a substrate or into micromachined wells/trenches (see Fig 1a, [0029) created by a laser. Pique also discloses a laser direct write (LDW) method via laser-induced forward transfer (LIFT) of transferring single components such as semiconductor bare dies or resistors onto a substrate or recess disposed thereupon (Abstract). In [0027], Pique describes the additive mode of the LDW technique enabling the system as being able to deposit metals, oxides, polymers, and composites. Pique teaches a method using such laser transfer processes to transfer a component to a substrate, wherein the method comprises a laser, a receiving substrate, a carrier substrate with the component disposed thereupon, and depositing the component upon the receiving substrate by way of a LIFT transfer process (Claims 1-10). In Claim 2, Pique teaches a conductive epoxy material (a metal filled epoxy) may be disposed on the conductive substrate and transferred to the receiving substrate so as to form a connection with the electrical component (described in claim 4 as at least one of a surface mount resistor, capacitor, LED, batter, laser diode, ASIC, integrated circuit, or thin film structure, or combination thereof) deposited upon the receiving substrate.
It would have been obvious for a person of ordinary skill to arrive at the claimed invention before the effective filing date with the teachings of Gardiner and Pique. A person of ordinary skill would recognize the utility of Pique’s claimed method of generating an electrical connection and the trench taught by Pique, and when fabricating a composite structure where an electrical connection might be needed, would see the advantage that could be obtained by using such a high-resolution method in conjunction with the apparatus provided by Gardiner – there is motivation to combine. To do so would be to combine a known apparatus (Gairdner) with a known method (Pique) in pursuit of greater control during the fabrication process. As such, claim 7 is held obvious.

Regarding Claim 37, Gardiner discloses the formation of a 3D structure by way of depositing metal or chopped fibers (See fig. 2/[0032] and paragraph [0039]/ fig. 7 respectively) by spraying. Particularly with the embodiment in Fig 7, the structure generated has a clearly defined lower surface and upper surface. Even in figure 2, however, there is nothing precluding the ability of the deposition head to deposit materials in a solid layer as opposed to a pillar-based scaffold – though this limitation is thoroughly met by the present of the photopolymerization vat and the activation head’s ability to cure a polymer layer into a solid surface to deposit the metal scaffolding upon (See [0032]). 
Pique teaches a Laser Direct Write method of depositing molten material and electrical components upon a substrate surface or into trenches made in the surface as discussed above, and additionally discusses in [0027] that the LDW technique disclosed (LIFT) behaves effectively as a “functional materials printer”, allowing for the deposition of metals, oxides, polymers, and composites under ambient conditions onto virtually any type of surface.
A person having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to arrive at the claimed invention with the teachings of Gardiner and Pique. Gardiner teaches a polymer layer formed by curing cross-sections of the liquid resin in accordance with an activation light, a platform that may be moved to enable formation of a second layer atop a structure created atop the first layer, and a deposition method that can be used to deposit a material (a metal or metallic paste, or a fiber). Pique teaches a method that may be further used to deposit metals, oxides, composites, materials, or devices. A person having ordinary skill would find it obvious, if they were in need of a composite structure having two separate materials, to combine the methods and apparatuses of Pique and Gardiner – to construct a polymer layer (from Gardiner), deposit a metal material structure atop (from Gardiner), generate a second polymer layer atop the metal structure, and then generate a different structure using a metal or polymer distinct from that of Gardiner using Pique’s LIFT method. Doing so would constitute mixing known methods and products (the apparatuses) in a predictable way (for use in fabrication). As such, claim 37 is held obvious.

Regarding Claim 70, Gardiner meets the limitations as posed by Claim 41, but fails to teach a laser direct writing subsystem or one where the processor is configured to prepare a given surface of the polymer layer before applying a layer or coupling a device to the surface.
This limitation is met by Pique, who teaches a laser-based technique for transferring and embedding electronic components and devices onto the surface of a substrate or into micromachined wells/trenches (see Fig 1a, [0029]) created by a laser. Pique discloses a laser direct write (LDW) method via laser-induced forward transfer (LIFT) of transferring single components such as semiconductor bare dies or resistors onto a substrate or recess disposed thereupon (Abstract). In [0027], Pique describes the additive mode of the LDW technique enabling the system as being able to deposit metals, oxides, polymers, and composites. Pique teaches a method using such laser transfer processes to transfer a component to a substrate, wherein the method comprises a laser, a receiving substrate, a carrier substrate with the component disposed thereupon, and depositing the component upon the receiving substrate by way of a LIFT transfer process (Claims 1-10). In Claim 2, Pique teaches a conductive epoxy material (a metal filled epoxy) may be disposed on the conductive substrate and transferred to the receiving substrate so as to form a connection with the electrical component (described in claim 4 as at least one of a surface mount resistor, capacitor, LED, batter, laser diode, ASIC, integrated circuit, or thin film structure, or combination thereof) deposited upon the receiving substrate. 
It would have been obvious to a person of ordinary skill to combine the teachings of Gardiner and Pique to arrive at the claimed invention before the effective filing date. Gardiner’s teaching a system as described above with regards to claim 41 teaches a mount and optical assembly sufficient to polymerize a layer (to prepare it) as required by claim 70. However, Pique teaches the LDW subsystem and the preparation of the polymer layer by forming a trench in it for further processing. A person having skill in the art may see fit to combine these teachings in pursuit of a fabrication apparatus capable of using a high-resolution method – configuring the processor taught in Gardiner (used for moving down the platform 61 as described in [0024]) to also use the laser taught in Pique so as to facilitate further processing with Pique’s LDW subsystem. A combined apparatus would be capable of performing high resolution fabrication through the LDW system in tandem or in succession with the UV-light based curing method disclosed by Gardiner – there is motivation to combine in pursuit of a fabrication method and apparatus capable of performing high resolution work. As such, Claim 70 is held obvious.

Regarding Claim 71, Gardiner and Pique teach the claim limitations as mentioned above in claim 70. However, they do not explicitly teach a system wherein the LDW-deposited material hardens on the surface to print a layer. Gardiner teaches that the controller used in the UV-curable component moves the platform 61 up and down in accordance with the relative cure time of the polymer – the controller is set to move when the layer is solid enough to be constructed upon. The knowledge of the timing is material dependent – knowing the cure time or the solidification time allows a person of ordinary skill to program the apparatus to continue depositing material atop previously fabricated layers.
It would have been obvious to take the teaching from Gardiner – a time period set into the controller so as to tell the platform when to move and the activation head to begin curing more liquid resin, and apply it to the teaching of Pique so as to arrive at a LDW process wherein the printing process material and ensures it hardens before continuing to do so. Ascertaining the time at which a material is stable enough to continue printing is a matter of optimization to affect a result-effective variable – in this case directly effecting the fidelity of the fabricated object. The implementation of these results into a processor or controller (as taught by Gardiner) to affect the apparatus is within the grasp of a person of ordinary skill in the art. As such, claim 71 is held obvious.

Regarding Claim 77, Gardiner discloses the formation of a 3D structure by way of depositing metal or chopped fibers (See fig. 2/[0032] and paragraph [0039]/ fig. 7 respectively) by spraying. Particularly with the embodiment in Fig 7, the structure generated has a clearly defined lower surface and upper surface. Even in figure 2, however, there is nothing precluding the ability of the deposition head to deposit materials in a solid layer as opposed to a pillar-based scaffold – though this limitation is thoroughly met by the present of the photopolymerization vat and the activation head’s ability to cure a polymer layer into a solid surface to deposit the metal scaffolding upon (See [0032]). 
Pique teaches a Laser Direct Write method of depositing molten material and electrical components upon a substrate surface or into trenches made in the surface as discussed above, and additionally discusses in [0027] that the LDW technique disclosed (LIFT) behaves effectively as a “functional materials printer”, allowing for the deposition of metals, oxides, polymers, and composites under ambient conditions onto virtually any type of surface.
A person having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to arrive at the claimed invention with the teachings of Gardiner and Pique. Gardiner teaches a polymer layer formed by curing cross-sections of the liquid resin in accordance with an activation light, a platform that may be moved to enable formation of a second layer atop a structure created atop the first layer, and a deposition method that can be used to deposit a material (a metal or metallic paste, or a fiber). Pique teaches a method that may be further used to deposit metals, oxides, composites, materials, or devices. A person having ordinary skill would find it obvious, if they were in need of a composite structure having two separate materials, to combine the methods and apparatuses of Pique and Gardiner – to construct a polymer layer (from Gardiner), deposit a metal material structure atop (from Gardiner), generate a second polymer layer atop the metal structure, and then generate a different structure using a metal or polymer distinct from that of Gardiner using Pique’s LIFT method. Doing so would constitute mixing known methods and products (the apparatuses) in a predictable way (for use in fabrication). As such, claim 77 is held obvious.

Regarding Claim 83, Gardiner teaches the claim limitations as applied to claims 81 and 82, as discussed above, wherein Gardiner does disclose the deposition of metal droplets. Gardiner does not teach the placement of an electronic device upon the substrate and ejecting metal droplets to make a conductive connection to the device. 
This limitation is met by Pique, who discloses a laser direct write (LDW) method via laser-induced forward transfer (LIFT) of transferring single components such as semiconductor bare dies or resistors onto a substrate or recess disposed thereupon (Abstract). In [0027], Pique describes the additive mode of the LDW technique enabling the system as being able to deposit metals, oxides, polymers, and composites. Pique teaches a method using such laser transfer processes to transfer a component to a substrate, wherein the method comprises a laser, a receiving substrate, a carrier substrate with the component disposed thereupon, and depositing the component upon the receiving substrate by way of a LIFT transfer process (Claims 1-10). In Claim 2, Pique teaches a conductive epoxy material (a metal filled epoxy) may be disposed on the conductive substrate and transferred to the receiving substrate so as to form a connection with the electrical component (described in claim 4 as at least one of a surface mount resistor, capacitor, LED, batter, laser diode, ASIC, integrated circuit, or thin film structure, or combination thereof) deposited upon the receiving substrate.
	It would have been obvious to a person having ordinary skill in the art to combine the disclosures of Gardiner and Pique to arrive at the claimed invention. Gardiner teaches that metals may be deposited, and Pique teaches further that the LIFT process may be used to deposit metals. Pique in the claimed embodiment discloses the electrical connection material is a conductive epoxy (thus a metal-filled) epoxy. It would be facile for a person having an ordinary skill in the art to take the taught metal deposition from Gardiner or the specification of Pique and substitute a metal material to be used as the connection material in place of the preferred conductive epoxy taught by Gardiner. Doing so would be advantageous in that some devices may respond better to metallurgical junctions between substrates as opposed to the chemical adhesives from conductive pastes – a person having ordinary skill seeking to improve the connection or otherwise optimize it would see value in attempting to substitute a metal for conductive paste. As such, claim 83 is held obvious.

	Regarding Claim 84, Gardiner meets the claim limitations as described in claims 81-83, wherein Gardiner teaches a metal scaffolding may be created to support a composite structure formed by polymerizing a photosensitive liquid in successive layers. – the scaffolding is comprised of pillars that move up through the structure, formed by depositing a metal from the deposition head as shown in Fig. 2. Gardiner does not disclose making a conductive connection with any electronic device.
	This limitation is met by Pique, who teaches an electronic device and a LIFT-based method of transferring the electronic device and a conductive connecting material (which may be a metal or a conductive paste) as discussed above with regards to claim 83. 
	A person having ordinary skill in the art would have found it obvious to arrive at the claimed invention before the effective filing date of the claimed invention by combining the teachings of Gardiner and Pique. Taking the taught pillars of Gardiner and forming them from the same metal as is to be used by Pique (or an otherwise compatible metal) would result in a conductive connection to be made that can extend through one or more layers of cured photopolymer. The advantage to be gained by combining these teachings would be obvious to a person of ordinary skill – it enables connectivity between electrical components across different portions of a fabricated object. There is thus significant motivation to combine – printing a pillar as taught by Gardener that protrudes through the cured polymer layers of the surrounding structure and using the conductive nature of the metal to use it as a connector for a device deposited and secured with a connective metal deposition method like that taught by Pique. As such, claim 84 is held obvious.
	
	Regarding Claim 85, Gardiner teaches the limitations as applied by claims 81 and 82, but fails to teach a LIFT process to deposit the metal droplets onto a receiver substrate, only teaching that metal may be deposited.
	This limitation is met by Pique, as discussed above with regards to claim 83, wherein Pique teaches a LIFT process may be used to deposit metal or a conductive paste.
It would have been obvious to a person having ordinary skill in the art to combine the disclosures of Gardiner and Pique to arrive at the claimed invention. Gardiner teaches that metals may be deposited, and Pique teaches further that the LIFT process may be used to deposit metals. Pique in the claimed embodiment discloses the electrical connection material is a conductive epoxy (thus a metal-filled) epoxy. It would be facile for a person having an ordinary skill in the art to take the taught metal deposition from Gardiner or the specification of Pique and substitute a metal material to be used as the connection material in place of the preferred conductive epoxy taught by Gardiner. Doing so would be advantageous in that some devices may respond better to metallurgical junctions between substrates as opposed to the chemical adhesives from conductive pastes – a person having ordinary skill seeking to improve the connection or otherwise optimize it would see value in attempting to substitute a metal for conductive paste. 
Additionally, a person having ordinary skill, desiring high resolution in small-structure fabrication of a device, may decide that the deposition head described in Gardiner Fig 2 may not provide high enough resolution with a metal fabrication material. Pique’s teaching of a LIFT transfer process using metals and/or conductive pastes would thus provide a method for optimization of the fabrication method –a person having ordinary skill would assume giving this teaching that adopting a LIFT method as taught would be reasonably likely to succeed.  As such, claim 85 is held obvious.

Claims 2, 28, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2017/0106594 A1, published 04/20/2017) and Mirkin et al (WO 2017/210298, published 12/07/2017).
Regarding Claim 2, Gardiner discloses the photosensitive liquid in a vat as described in claim 1, and that the photopolymer is cured with UV light. It does not disclose specific wavelengths or ranges thereof. 
This limitation is met by Mirkin, who discloses and incorporates by reference, from [0038] – [0061], embodiments for photopolymerizable liquid systems. In [0057] – [0060], photoinitiator systems are described that may be used to start the cure process, wherein the specific wavelength is tuned the initiating species. For example, UV light initiators are listed with a wavelength range of 200 to 400nm, while in [0060] a titanocene derivative is listed that may be set off using visible light sources. 
It would have been obvious before the effective filing date of the claimed invention to use two or more wavelengths or ranges of wavelengths to illuminate the photopolymerizable resin taught in Gardiner. Using multiple wavelengths or ranges thereof broadens the ability to use initiators in the composition, and/or allows for more precise control over the polymerization due to the ability to tune which moieties in the monomer begin reacting upon exposure to particular wavelengths. A person having ordinary skill would recognize the value of kinetic control in the polymerization process – having control means the process can be tuned to streamline the process taught by Gardiner, such as by allowing the processor to move the polymer layer down precisely when it is mostly cured. Ascertaining viable wavelengths at which to polymerize is a matter of routine experimentation to affect a result-effective variable – degree of cure in the polymer layer when the processor moves the layer down to expose new resin. A lack of optimization of this variable would be deleterious to part fidelity. As such, Claim 2 is held obvious.

Regarding Claim 28, Gardiner  teaches the limitations as applied to Claim 1, and teaches a photosensitive liquid (identified as 57 in Figures 1-3, for example) in a vat. Gardener does not disclose chemical embodiments of the photosensitive polymer liquid.
This limitation is met by Mirkin, who discloses and incorporates by reference, from [0038] – [0061], embodiments for photopolymerizable liquid systems, most particularly in [0041] covering cyclic alkenes among other monomer species,  [0047]  covering silicone resins, [0049] covering polyurethanes], [0050] covering high performance resins such as polyetherimides, polyesterimides, and polyimides, and [0052] contemplating functional silane species.
It would have been obvious before the effective filing date to combine the apparatus and method taught by Gardiner and the various systems incorporated and taught by Mirkin to arrive at the claimed invention. A person of ordinary skill, knowing a photopolymerizable liquid was intended for the process, would seek out viable chemistries – monomers that are amenable to photopolymerization. Such a person would have been able to, upon finding Mirkin’s teachings, ascertain that certain embodiments of photo resins are viable for the process at hand and would have been able to test the  taught resins in the process, selecting those that arrive at properties in the final product that are desirable such as rigidity or optical clarity. The testing of resins to determine their effectiveness in the process would constitute routine experimentation to affect a result-affective variable. As such, claim 28 is held obvious.

Regarding Claim 68, Gardiner  teaches the limitations as applied to Claim 41, and teaches a photosensitive liquid (identified as 57 in Figures 1-3, for example) in a vat. Gardener does not disclose chemical embodiments of the photosensitive polymer liquid.
This limitation is met by Mirkin, who discloses and incorporates by reference, from [0038] – [0061], embodiments for photopolymerizable liquid systems, most particularly in [0041] covering cyclic alkenes among other monomer species,  [0047]  covering silicone resins, [0049] covering polyurethanes], [0050] covering high performance resins such as polyetherimides, polyetherimides, and polyimides, and [0052] contemplating functional silane species.
It would have been obvious before the effective filing date to combine the apparatus and method taught by Gardiner and the various systems incorporated and taught by Mirkin to arrive at the claimed invention. A person of ordinary skill, knowing a photopolymerizable liquid was intended for the process, would seek out viable chemistries – monomers that are amenable to photopolymerization. Such a person would have been able to, upon finding Mirkin’s teachings, ascertain that certain embodiments of photo resins are viable for the process at hand and would have been able to test the  taught resins in the process, selecting those that arrive at properties in the final product that are desirable such as rigidity or optical clarity. The testing of resins to determine their effectiveness in the process would constitute routine experimentation to affect a result-affective variable. As such, claim 68 is held obvious.

Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2017/0106594 A1, published 04/20/2017) and Hull (US 4575330, published 03/11/1986). 
	Regarding Claim 86, Gardiner discloses the claim limitations insofar as Claims 81 and 82 are concerned (See above discussion). Gardiner does not explicitly disclose that the process and apparatus are stereolithographic in nature – though the described procedure does describe a method wherein the photosensitive liquid is patterned to form a cured layer, lowered, and the patterning repeated so as to build up multiple layers, the method does not explicitly teach . 
	Hull teaches an apparatus for the production of 3D objects by way of stereolithography (column 2 , lines 24-50), wherein the UV curable material is cured using a UV light to form a solid cross-section of the desired 3D object (patterned curing) and this is repeated while moving the completed layers into the vat to expose more resin to be cured – thus building up multiple layers by stereolithographic processes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to, with the teachings of Hull and Gardiner, arrive at the arrive at the claimed invention. Gardiner delivers an apparatus and method that is capable of creating polymer layers successively by the exposure of light, and Hull explicitly teaches an apparatus that uses patterned light to produce 3D structures stereolithographically. As such, a person of ordinary skill would be able to combine the two – taking a known method and apparatus (Gardiner) and a known apparatus (Hull) and combining them to confer an advantage that might not be met with the sole use of Gardiner – stereolithographic processing of the resin. As such, claim 86 is held obvious

	Regarding Claim 87, Gardiner discloses an apparatus and method for forming 3D layered structures, wherein  a deposition head may direct a second material (second here meaning different than the photosensitive liquid material) onto a substrate. As described in Fig. 2, the apparatus 50 fabricates a composite object 65 comprising a scaffold 66 and a shell 67, wherein the scaffold is fabricated from a rigid material such as a metal or a paste having high metal content (See [0032]) – this object is constructed on the platform 61.
	Hull teaches an apparatus for forming 3D objects through stereolithography (see discussion with regards to claim 86), wherein the UV curable material is successively patterned and cured to form a series of layers atop one another. Hull does not teach a second material.
	It would have been obvious for a person having ordinary skill in the art to arrive at the claimed invention before the effective filing date. Combining the structural method  proposed by Gardiner with the stereolithographic apparatus of Hull would arrive at the claimed invention – generating Hull’s stereolithographically produced layer comprising the first layer, then the 3D structure disclosed by Gardiner (created by directing droplets of material provided by the deposition head), and then generating another stereolithographic layer atop the first. A person of ordinary skill would see this as a variation on two disclosed teachings – taking two known processes and apparatus from Gardiner and Hull, and combining the methods of using them (disclosed by the references) in a way to achieve a desired product. Taking the structure disclosed by Fig 2 in Gardiner and generating it atop a stereolithographically generated layer instead of directly onto the disclosed platform would confer advantages that would be recognizable by a person of ordinary skill in the art – namely that it would ensure that the generated final product has a bottom layer having a patterned surface that may aid in further construction of the composite object such as an alignment mark. As such, claim 87 is held obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2017/0106594 A1, published 04/20/2017),  Pique et al (US 2009/0217517, published 09/03/2009), Rogers et al (US 9555644 B2, published 01/31/2017), Mirkin et al (WO 2017/210298, and Park et al (Sensors and Materials, Vol. 19, No. 8 (2007) 497–504, published 09/07/2007)
Regarding Claim 24, Gardiner discloses the limitations as discussed above in Claim 1. Gardiner does not disclose forming an electronic component, patterning a cavity in the polymer layer taught, filling it with a substance different than the polymer layer, or disposing a flexible membrane atop the substance, wherein the component comprises a resist and the substance has a first coefficient of thermal expansion larger than that of the polymer layer. 
Concerning the limitation of an electrical component and a cavity in the polymer layer, this limitation is met by Pique, who discloses a laser direct write (LDW) method via laser-induced forward transfer (LIFT) of transferring single components such as semiconductor bare dies or resistors onto a substrate or recess disposed thereupon (Abstract). In [0027], Pique describes the additive mode of the LDW technique enabling the system as being able to deposit metals, oxides, polymers, and composites. Pique teaches a method using such laser transfer processes to transfer a component to a substrate, wherein the method comprises a laser, a receiving substrate, a carrier substrate with the component disposed thereupon, and depositing the component upon the receiving substrate by way of a LIFT transfer process (Claims 1-10). In Claim 2, Pique teaches a conductive epoxy material (a metal filled epoxy) may be disposed on the conductive substrate and transferred to the receiving substrate so as to form a connection with the electrical component (described in claim 4 as at least one of a surface mount resistor, capacitor, LED, batter, laser diode, ASIC, integrated circuit, or thin film structure, or combination thereof) deposited upon the receiving substrate.
Rogers teaches a LIFT method of stamping a substrate with an ink (See Fig 26), wherein the ink is deposited by a stamp (a membrane), formed from polydimethylsiloxane (Column 16, Lines 28-34), an elastomer (flexible polymer). Rogers is not specific on the identity of the ink, only that it may be solid, liquid, or a combination thereof. 
Mirkin, discloses and incorporates by reference, from [0038] – [0061], embodiments for photopolymerizable liquid systems, most particularly in [0041] covering cyclic alkenes among other monomer species,  [0047]  covering silicone resins, [0049] covering polyurethanes], [0050] covering high performance resins such as polyetherimides, polyesterimides, and polyimides, and [0052] contemplating functional silane species. Of particular interest here are polyimides. Park teaches that the coefficient of thermal expansion of PDMS is 6 times larger than that of polyimide (Page 2, Final Paragraph).
In light of the aforementioned references, a person of ordinary skill would have been able to arrive at the claimed invention by incorporating elements from them. A person of ordinary skill, seeking to incorporate an electrical component for actuation into their fabricated device made from the teachings of Gardiner’s taught polymer layer cured from a polyimide resin like that taught by Mirkin, would be able to form a trench for containing a resistor or other component like that taught in Pique, and would be able to fill the trench with PDMS oil or low-MW solid PDMS and dispose a PDMS membrane atop the filled trench as taught by Rogers, resulting in a capped electronic component filled with a polymer material with a higher thermal expansion coefficient than the surrounding polymer layer. Using the mismatch in the thermal expansion coefficients would allow the membrane to expand and serve as a thermally-activated actuator – there is clear motivation to combine in light of this functionality. As such, claim 24 is held obvious.




Conclusion
No Claim is Allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.P.T./Examiner, Art Unit 1737                                                                                                                                                                                                        						/DUANE SMITH/                                                                       Supervisory Patent Examiner, Art Unit 1737